 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST
     COMPANY,                                             Case No.: 2:16-cv-02174-KJD-NJK
11
            Plaintiff(s),                                               Order
12
     v.                                                            [Docket No. 60]
13
     PACIFIC SUNSET VILLAGE
14   HOMEOWNERS ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is a proposed amended discovery plan. Docket No. 60. On
17 December 9, 2016, the Court entered a scheduling order with a discovery cutoff of April 24, 2017.
18 Docket No. 25. That deadline expired without extension, and the parties proceeded with filing
19 motions for summary judgment. See Docket Nos. 31, 34, 35. On March 29, 2018, or 11 months
20 after the close of discovery, those motions were denied without prejudice and this matter was
21 stayed. Docket No. 54.
22         Without any explanation, the instant discovery plan seeks 90 days to conduct discovery
23 and to disclose experts. See Docket No. 60. A request to reopen the discovery cutoff or any other
24 expired deadline in the scheduling order must be supported by both a showing of good cause and
25 excusable neglect. See Local Rule 26-4. A request to reopen discovery must also identify the
26 discovery completed, the discovery remaining, and an explanation why that discovery was not
27 completed by the previous deadline. See id. In this case, no showing of good cause or excusable
28 neglect has been made. The parties had a full discovery period to complete discovery and they

                                                   1
 1 have provided no reason of any kind why the discovery period should be reopened, nor do they
 2 comply with the other requirements of identifying the discovery completed and the discovery
 3 remaining.
 4        Accordingly, the proposed amended discovery plan is DENIED.
 5        IT IS SO ORDERED.
 6        Dated: June 12, 2019
 7                                                         ______________________________
                                                           Nancy J. Koppe
 8                                                         United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
